•Mr.- Justice Hill and Mr. Justice White
specially concurring.
Mr. Justice Scott and Mr. Justice Teller dissent.
Mr. Justice Hill specially concurring:
The act which the plaintiff in error seeks to have referred pertains to civil service, and contains many changes on that question. It makes all three members of the Civil Service Commission hold for two years, coterminously with the Governor by whom appointed. The term of each under previous law was six years, one to be appointed by each incoming Governor. It provides a salary of $50 per month for each commissioner, who, under the former law, served- without pay. It changes the classified service, and removes from the operation of the merit system many positions heretofore included. The Commission is given power to suspend the law when? ever a position to be filled involves qualifications of a scientific, managerial, professional or educational character. It provides for the certification of the three highest persons on the appropriate eligible list, as opposed to the highest person under former laws. It modifies and lessens the number of things prohibited by the law of 1913 concerning political contributions extorted from persons within the classified service, and offenses of a *15similar nature. It lessens tlie amount to be recovered from any official making payment without certification, making such penalty four times less than provided by the Act of 3933. It makes void all eligible lists created under former laws, but makes no provision for the return of-the fee collected by the state for the privilege of taking the examination and being placed upon the eligible list. It repeals all former civil service acts passed by the legislature, and also the one enacted by the people, which became effective January 22, 1913. It contains a declaration that it is necessary for the immediate preservation of the public peace, health and safety, etc.
Were the questions proper for this court to determine, I would agree -with the plaintiff in error that the obvious effect of this act is to vacate many positions, and leave them open for appointment'by officials now in office, under the supervision and regulation of the new board appointed, or to be appointed under this act. Also, in making void the eligible list created under the 191.3 law, and in making no provisions to return the fee collected by the state for the privilege of taking the examination, it, in my opinion, is setting an example of bad faith by the state before the many worthy young men and women who paid this fee, and took the examination, in the belief that it meant something, but only to have their hopes and ambitions, in this respect, blasted by the enactment of the law under consideration. In my opinion, it also establishes a regrettable precedent for succeeding administrations when they wish to get rid of a part, if not all, of the incumbents of these minor positions, and all those upon airy eligible list then in existence, to simply re-enact a law similar to this and staid civil service, so-called, over again by repealing all former laws upon the subject.
Were it for this court to determine, I would also agree with the plaintiff in error, not only that this act *16was not necessary for the immediate preservation of the public peace, health and safety, but also that it, is unnecessary at all, and that the people would reject it, were the question submitted to them. I venture this last prediction for the reason that this act repeals the one enacted by the people, which went into effect January 22, 1913, and had they not desired the one which they enacted, or wished it repealed and their wishes expressed therein annulled by the next legislature, I anticipate that they would not have enacted it in the first instance.
Regardless of these preliminary matters, there is an important question involved which, under our Constitution, as well as upon sound principles, must apply alike to all legislative enactments; that is, when a law is passed by the legislature whether it is necessary for the immediate preservation of the public peace, health and safety in order to have it go into effect at once, is for the legislature to determine, or must it remain uncertain, and be left in doubt, to be determined by everyone affected, in cases where it is sought to be referred, or during the period it can be referred, until passed upon by the courts? When our former system'is taken into consideration, including the effect given to our emergency clause, when considered in connection with the amendment under consideration, in' my opinion, there can be but one answer and that is that it was intended to be left to the legislature to determine; otherwise there would have been a declaration in this amendment to the contrary, or something to indicate that a different method was intended than had heretofore applied to our emergency clause. This position is strengthened by the fact that in our amendment adopted in 1910 we copied the language of the Oregon amendment upon this question, which had been ratified by the electors of that state in 1902. The Oregon amendment appears to have been taken from South Dakota, which adopted its initiative *17and referendum amendment in November, 1898. Upon April 3, 1901, the Supreme Court of South Dakota, in State ex rel. Lavin et al. v. Bacon et al., 14 S. D. 394, 85 N. W. 605, held that the declaration of their legislature upon this subject was binding upon the courts. In December, 1903, the Supreme Court of Oregon, in placing a construction upon their amendment in Kadderly v. Portland, 44 Oregon 118, 74 Pac. 710, 75 Pac. 222, held that it is distinctly for the legislature to determine, and its actions in the matter are not reviewable by the courts. In January, 1907, the question was again before that court in Sears v. Multnomah Co., 49 Oregon 42, 88 Pac. 522, wherein the same principles were recognized and adhered to. The Oklahoma reference clause, etc., is quite similar to that of South Dakota and Oregon; it was ratified by the people in 1907. Upon September 16, 1908, in Oklahoma City v. Shields, 22 Okla. 265, 100 Pac. 559, the the Supreme Court of that state followed the ruling in South Dakota and Oregon, by holding that the question of necessity, etc., was for the legislature to determine, and not subject to review by the courts. This was all before our amendment was submitted. It is elementary, as a general rule with but few exceptions, that when a state adopts the constitutional provisions of a sister state, it also adopts the construction given to such provisions by the decisions of the courts of the state from which they are taken.- — Lace v. The People, 43 Colo. 199, 95 Pac. 302. This rule being so well recognized and understood in this state, if any other meaning was intended than that given it by the South Dakota, Oregon and Oklahoma courts, in my opinion, other language would have been used so as to express such a different intent; this not having been done, under this elementary rule of construction, we are in duty bound to follow the construction given to this language by our sister states.
*18Whether tlie Jlegislature in passing this act, and the Governor in approving it, have abused their power..by declaring and approving that it was necessary for the immediate preservation of the public peace, health and safety, (if such is not the case, as is urged), is not for this court to determine, and can have no bearing upon the question. They were elected by the people, and are accountable to the people, and if they desired — as they must have by the passage of this act — to place upon the statute books a law which accomplishes the result above outlined, including the repeal of the civil service law enacted by the people in 19.1.2, they are answerable to the people for the result of their work, and not to this department of' government. There must ,.alwa3rs bo a diversity of opinion concerning questions of legislation. Whether a case "is so notoriously wrong or ridiculous that it necessarily discloses bad faith upon behalf of the legislature, is not, under our Constitution in matters of this kind, for the courts to determine.
The fact that the courts decide whether a law is constitutional has no application to this question, that is purely a legal question to be decided from the language of the Constitution, and the act claimed to be in conflict with it. The necessity for a law is a matter of opinion; some think yea, others nay. Whether a law is necessary for the immediate preservation of the public peace, health and safety and for any of these reasons should take effect at once, involves questions of fact, which will likewise create a diversity of opinion. The members of the legislature are elected to determine these questions. They have committees that hold hearings and otherwise secure information which may not be accessible to this court. Its members may have reasons for passing many acts, and the necessity for their immediate enforcement, which the courts never hear of; yet according to the argument, without any of these reasons or facts before us, *19it was intended to be left as a judicial question. I do not think so, and without an express declaration in the Constitution to the contrary, I think the reasoning in the South Dakota case, the Oregon cases, the Oklahoma case hereby referred to, the minority opinions in the Washington cases, and the majority opinion in this case, are unanswerable upon this question.
While the Constitution of Washington is somewhat different from ours, and for that reason State ex rel. Brislawn v. Meath, 84 Wash. 302, 147 Pac. 11, might be distinguished by a splitting of hairs, it is questionable, at least yet, whether this case has been accepted as a settled law of that state. It was rendered by a divided court of five to four, with vigorous dissenting opinions. In State ex rel. Case v. Howell, Secretary of State, 85 Wash. 281, 147 Pac. 1162, the question was again before that court, to compel the Secretary of State to recognize the rights of petitioners to have an act of the legislature referred. The writ was denied, a part of the judges adhering to the conclusion in the former case that it was a judicial question, but that the Secretary of State had determined it correctly, others declined to accept this first position as sound, but concurred in the conclusion for the reason that it was a legislative question and for this reason the court should decline to compel its reference when the legislature had decided otherwise.
Other reasons which lead me to believe that it was not intended to be left as an open question like the constitutionality of a law, is the consequences that might follow the application of such a system. Certainty as to what the law is and when it goes into effect, is always desirable. If, as is contended, the declaration of the legislature means nothing unless in fact true, which can be decided by the courts, then everyone interested must, before it is reached by the courts, decide for himself whether it is true or false, and concerning things upon *20which there will always be a diversity of opinion. When the Legislature has declared it is necessary, etc., a small per cent*of the people, viz., five per cent, would have the right, in the first instance, to challenge the correctness of its decision by signing a petition to^ refer;, it would then be necessary for the Secretary of State to determine the question; if he did not agree with them, it could then be taken to the courts as in this case, but if he agreed with them, and no one took sufficient interest in it to attempt to have, him enjoined, it would then go on the ballot at the next election, and in case the people rejected it, yet later on or during the interim some one sought to have it recognized and enforced as an existing law, and the courts held that 'the declaration of the legislature was true, and for this reason it was not a subject to be referred, I take it that it would be a valid law all the time, and all subsequent actions by the petitioners, the Secretary of State, the election officials and even the electors in voting to reject it, would be a nullity, for if it was not a subject to be referred and was a valid law when this was attempted, it would thus remain.regardless of this method of procedure in attempting to get rid of it. In Town of South Ottawa v. Perkins, 94 U. S. at page 267, 24 L. Ed. 154 it is said:
“That which purports to be a law of a State is a law, or it is not a law, according as the truth of the fact may be, and not according to the shifting circumstances of parties. * * * And whether it be a law, or not a law, is a judicial question, to be settled and determined by the courts and judges. ’ ’
This was quoted with approval in Arkansas Tax Commission v. Moore, 103 Ark. 48, wherein it was held., that the question of necessity, etc., was for the legislature to determine. See also Wilkes Co. v. Coler, 180 U. S. 506, 45 L. Ed. 642, 21 Sup. Ct. 458, and Rogers v. State, 72 Ark. 565, 82 S. W. 169. The same uncertainty would *21apply to every law of this nature during the entire ninety days following the adjournment of every session-of the general assembly, and where questions of fact are involved, concerning which there may always be a difference of opinion. Other illustrations could be given, but these are sufficient to convince me that had the legislature and the people thus intended they would have said so in language which would not be susceptible of a different, and, as I view it, a more rational construction.